Citation Nr: 1747392	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD) with unspecified depressive disorder (previously rated as depressive disorder, not otherwise specified (NOS)) in excess of 70 percent prior to March 17, 2016, and from June 1, 2016 to September 27, 2016, and in excess of 30 percent from September 28, 2016 onward.

2.  Entitlement to an earlier effective date prior to October 5, 2010 for the award of service connection for PTSD with unspecified depressive disorder (previously rated as depressive disorder, NOS).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to service connection for sleep apnea as secondary to service-connected PTSD with unspecified depressive disorder.



REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1963 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011, December 2012, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Denver, Colorado Regional Office (RO).

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing has been associated with the claims file.

Subsequent to the Board's previous remand decision, the RO granted the Veteran a temporary 100 percent rating from March 17, 2016 to May 31, 2016 due to his hospital admission in a PTSD program for over 21 days.  Moreover, the RO increased the Veteran's PTSD rating from 30 percent to 70 percent for the portion of the appeal period from October 5, 2010 to March 17, 2016 and from June 1, 2016 to September 27, 2016 in an October 2016 rating decision.   The Board separately notes that the October 2016 Board decision did not constitute a rating reduction because the Veteran was not in receipt of the higher level of compensation at the time-the increase and subsequent reduction were effectuated at the same time.  Thus, the Board has recharacterized the issue on appeal to reflect this subsequent history. 

Finally, with regard to the Veteran's claim of entitlement to service connection for sleep apnea, the Board notes that the RO found that the Veteran did not submit a timely formal appeal in that matter and therefore did not certify that matter to the Board for appellate review.  However, a review of the record reveals that two separate Statements of the Case (SOCs) were sent to the Veteran on January 23, 2014, including an SOC for entitlement to service connection for sleep apnea, and that the Veteran returned a single formal appeal form in February 2014.  On this form, the Veteran indicated that he wished to appeal all matters listed on the SOC, and stated simply that he felt entitled to an earlier effective date for all issues listed as well as entitlement to a TDIU.  At his hearing the Veteran maintained that he had perfected an appeal with regard to sleep apnea.  As the Board finds that the February 2014 is sufficiently ambiguous that it could be interpreted to apply to either or both January 2014 SOCs, the Board finds that the Veteran has perfected an appeal with regard to his sleep apnea claim.

As for the issue of entitlement to a TDIU, the Board notes that the Agency of Original Jurisdiction (AOJ) adjudicated that matter as an intertwined issue in the October 2016 Supplemental Statement of the Case (SSOC) because it was raised by the record, and subsequently certified that issue to the Board as part of the Veteran's pending appeal.

The issue of whether clear and unmistakable error (CUE) exists in a May 2008 rating decision of the RO, which denied entitlement to service connection for PTSD, effective April 9, 2009, has been raised by the record in a January 2017 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for sleep apnea and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not file his petition to reopen his PTSD service connection claim until October 5, 2010.

2.  The Veteran's PTSD with unspecified depressive disorder is not characterized by total and social and occupational impairment prior to March 17, 2016 and from June 1, 2016 to September 27, 2016.

3.  From September 28, 2016 onward, the Veteran's PTSD with unspecified depressive disorder is most closely approximated by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date prior to October 5, 2010 for the award of service connection for PTSD with unspecified depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  Prior to March 17, 2016 and from June 1, 2016 to September 27, 2016 the criteria for a rating in excess of 70 percent, for the Veteran's service-connected PTSD with unspecified depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Codes 9411, 9434 (2016).

3.  From September 28, 2016 onward the criteria for a rating of 50 percent, but not higher, for the Veteran's service-connected PTSD with unspecified depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Codes 9411, 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has met all statutory and regulatory notice provisions set forth in the VCAA. Prior to initial adjudication, a November 2010 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for PTSD.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).


II. Entitlement to an Earlier Effective Date for Service Connection for PTSD 

Generally, the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  The Board notes that the Veteran's initial claim of entitlement to service connection for PTSD was received in March 2004; however, this claim was denied in a May 2008 RO decision, and the Veteran did not file a timely appeal of this decision.  Appellate review of a rating decision is initiated by the timely submission of a notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, completed by the timely submission of a substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 710; 38 C.F.R. §§ 3.160 (d), 20.200, 20.302, 20.1103.

The United States Court of Appeals for Veterans Claims (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2).  For cases where an appellant seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993).  A review of the claims file reveals that the Veteran's petition to reopen his PTSD service connection claim was received on October 5, 2010, and that this is the effective date assigned to his acquired psychiatric disorder, as specified in the December 2012 rating decision.  As such, the Veteran's claim of entitlement to an earlier effective date for his service-connected PTSD with depressive disorder previously rated as depressive disorder NOS is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

III. Entitlement to an Increased Rating for PTSD with Depressive Disorder
Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's PTSD with depressive disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 which provides various rating criteria for noncompensable, 10 percent, 30 percent, 50 percent, 70 percent, and 100 percent evaluations.  A 30 percent evaluation requires occupational and social impairment "with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks"-although generally functioning satisfactorily-with routine behavior, self-care, and maintaining normal conversation, due to such symptoms as: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) panic attacks that occur either weekly or less often; (5) chronic sleep impairment; and (6) mild memory loss manifested by forgetting details such as names, directions, and recent events.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  A 100 percent rating is warranted when there is evidence of "total occupational and social impairment due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  

The above listed symptoms associated with the 30, 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id.

The Board notes that the current version of 38 C.F.R. § 4.125 (2016), utilizes the Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) to diagnose and assess mental health disorders.  However, previously, including at the time the Veteran's claim was filed and VA examinations procured, VA utilized the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  Accordingly, diagnoses made in VA examinations and VA mental health treatment records often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score consistent with the DSM-IV.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental-health illness, with higher scores reflecting a greater degree of psychological, social and occupational functioning than lower scores.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). An examiner's classification of the level of psychiatric impairment through assignment of a GAF score or otherwise, must be considered, but is not in and of itself determinative of the rating level to be assigned to the mental health disorder at issue. VAOPGCPREC 10-95.  Therefore, the extent that the Veteran has been assigned a GAF, the Board will consider this evidence.

A. Evidence and Analysis

The Veteran underwent a VA examination in November 2010.  At that time, the Veteran was attending counseling one per month and had never been psychiatrically hospitalized.  He was also taking medication for his mental health conditions.  The examiner noted that the Veteran was currently living with one of his brothers, and that he had been married twice, with the first marriage lasting 7 years and the second marriage lasting 10 years, and that he had two sons from his first marriage, one of who lived two blocks away from the Veteran and would often honk at the Veteran on his way by his house.  The Veteran's other adult son was paralyzed from the waist down; the Veteran reported that he only saw this son a couple times a year although the son lived across town.  A history of alcohol abuse with the Veteran "cutting back" two years prior was noted.  At that time it was noted that the Veteran worked part-time as a salesclerk and that he had that job for the preceding two years, working the "graveyard" shift because he preferred it.  Additional previous work history included working at other retail business; he left two preceding jobs after three years at each because of disagreements with supervisors.  The Veteran reported working in retail since 1983, and that he had become accustomed to leaving jobs whenever he felt uncomfortable with negative feedback.  The Veteran was noted to use a CPAP machine to sleep.  The Veteran could not name any hobbies other than watching television.  The Veteran indicated that he had an off and on girlfriend whom he had been dating for the preceding three years.  He reported no interest in seeing her everyday but noted that she would prefer this.  The Veteran reported that he ate irregularly, typically twice per day, skipping lunch.  

At this examination the Veteran reported difficulty falling and staying asleep, dreaming of a man falling overboard, an intrusive memories; the Veteran's PTSD stressor is his friend falling overboard and his body never being recovered.  The Veteran indicated that he had recently reached out to his friend's brother but that it had made him more depressed.  The Veteran described some chest pain symptoms but that it was accompanied by a feeling of gas in the chest, not anxiety symptoms; the Veteran was diagnosed with gastroesophageal reflux disease.  He reported chronic symptoms with focus when interacting with customers, and stated that he pursued night shift work to avoid customer interaction.  He also reported difficulty sitting still and relaxing.  He denied symptoms of panic attacks, but did report a difficult temper which he attributed to his girlfriend being needy; he reported being verbally aggressive but not physical with her.  He reported significant symptoms of depression including low energy, interest, and motivation, decreased interest in his former fishing hobby, being socially withdrawn and isolative, and lack of interest in people, including his grandchildren.  However, the Veteran stated that he got the occasional bite to eat at his son's house, and currently took care of his alcoholic brother, but would rather live alone.  He denied suicidal or homicidal intent or plan, reported gained weight over the years, and that his appetite was only fair.  He reported that he did not even remember the names of his grandchildren and that he felt that his memory and concentration levels were impaired.  He reported occasional auditory illusions and visual shadows, but denied auditory or visual hallucinations.

The examiner observed that the Veteran was cooperative, polite, and soft-spoken, with a depressed mood, and affect, with non-circumstantial thought processes; it was noted that the Veteran was able to maintain activities of daily living, including personal hygiene.  Thought processes and communication were noted to be impaired by difficulties with short-term memory and concentration, social functioning somewhat impaired by isolation and depressed mood, and employment capabilities minimally impacted by the Veteran's depression and irritability.  The examiner assigned him a GAF of 58, and diagnosed the Veteran with depression at this time.  The examiner assessed the severity of the Veteran's depression as resulting in occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks.

Prior to this the Veteran had undergone an examination for the purposes of Social Security Administration (SSA) benefits in September 2008.   The SSA examiner noted that the Veteran had been diagnosed with PTSD with symptoms of anxiety and depression, and that he continued to hear voices and see shadowy movements.  The Veteran was observed to be cooperative, polite, with appropriate behavior and affect, organized thought process, with no distraction, clear speech, and good attention.  The Veteran reported crying a lot because he was not close to his kids, and feeling down because of financial problems and his alcoholic brother.  He reported occasional feelings of worthlessness, and that antidepressants helped him feel calmer and less angry.  He reported trouble with long-term relationships and women, and reported that he angered easily.  He also reported that he could not multi-task, and could not be interrupted and put on different jobs without getting upset.  The Veteran reported he could complete activities of daily living, but did report some concentration issues, and reported some anger related to driving.

The SSA examiner concluded that he was not sure the Veteran had PTSD, and diagnosed the Veteran with mild depression.  The examiner indicated that Veteran seemed primarily lonely because he was not close to family, his brother was an alcoholic, and he lost his best friend in service to a drowning accident.  However, the examiner concluded that the Veteran's symptoms were not consistent with major depressive disorder and noted that the Veteran appeared to exaggerate some of his issues, noting that the Veteran contradicted himself at time during the interview stating that he avoided television but that he watched television most of the day.  The examiner assigned him a GAF of 55.  Additional SSA records, include reports of suspiciousness of others, concentration issues, and issues following instructions.  He reported daily activities which include spending time with his girlfriend, going to a public park to be alone, and spending time with his brother.  The Veteran reported difficulty sleeping due to sleep apnea and recurring nightmares, and regular participation in church.

The Veteran underwent another VA examination in September 2016.  At the time of this examination the Veteran was diagnosed with both depressive disorder and PTSD.  The Veteran's depression and anger were attributed to his depressive disorder, while his hypervigilance, nightmares, and intrusive thoughts were linked to his PTSD.  The Veteran reported involvement with church, but denied any other regular social activities.  He reported additional work history of working at a steel mill after service, with multiple military occupational specialties in service, including seaman, cook, and gunner's mate; the Veteran reported completing his GED during active duty service.  The Veteran reported being alcohol free for the preceding 10 years.  He described occasional fleeting thoughts of death, but denied suicidal and homicidal ideation, plan, gesture or attempts.  The Veteran reported that he isolated himself frequently, and did not see or call his sons often, had nightmares once or twice a week, and that his depression was a little bit better after completing inpatient PTSD intensive treatment through VA in May 2016.  He expressed some continued hypervigilance and guilt about the death of his friend in service and occasional fleeting thoughts of death.  The Veteran related the fact that his prior alcohol abuse had commenced shortly following the death of his friend in service.  He reported doing all household chores and yardwork, and that he currently lived with his girlfriend.  He reported that he then watched television and preferred to watch comedies and the news.

The examiner identified symptoms of irritable behavior with angry outbursts typically expressed as verbal or physical aggression towards people or objects, reckless or self-destructive behavior, problems with concentration, sleep disturbance, markedly diminished interest or participation in significant activities, persistent negative emotional state, avoidance of or efforts to avoid distressing memories or thoughts, intrusive memories, and recurrent distressing dreams.  As for the Veteran's behavior, the examiner noted that the Veteran was verbal, open, cooperative, insightful, and articulate, with goal-oriented thinking, and judgment reasoning and logical analysis abilities intact.  No evidence of delusional thinking, paranoia, or psychosis was noted.  He did not present with anger, anxiety, or depression at the time of the examination, and was noted to be active in treatment.  However, the examiner did note depressed mood most of the day almost every day, loss of interest in most activities, fatigue, and difficulty sleeping.  Ability to complete activities of daily living was noted to be intact.  Overall the examiner assessed the severity of the Veteran's mental health symptoms as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner explained that while the Veteran had symptoms of isolating and avoiding the public, he would work best in an environment with limited public contact or supervision in performing repetitive tasks, and that the Veteran appeared to retain the emotional and cognitive ability to perform work-like tasks.  The examiner further observed that the Veteran had good immediate memory, good language skill, was oriented to place and time, had a good history of employment, goal-oriented thinking, and good executive functioning and cognitive ability.

VA mental health treatment records date back to 2004.  April 2004 records document diagnoses by a VA social worker of alcohol abuse and PTSD, at that time the Veteran was assigned a GAF of 55.  The Veteran's psychiatrist reviewed and agreed with this assessment in June 2004 and the Veteran was prescribed fluoxetine and trazadone at that time.  Observed symptoms included intrusive memories, sleep disturbance, poor concentration, startle response, a report of one previous suicide attempt in 2001 when his mother passed away and his wife had a stroke, substance abuse, avoidance of thoughts and feelings, places and people, markedly diminished interest in significant activities, irritability or outbursts of anger, sense of foreshortened future, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran reported not having regular contact with his children and that he had been separated from his wife for the preceding two years.

As for the Veteran's mental health symptoms from October 2010 onwards, the Board notes that the Veteran's symptoms of recurrent and intrusive memories and dreams, avoidance of thoughts and feelings, depressed mood, markedly diminished interest in significant activities, and emotional numbing.  A December 2010 treatment record notes that the Veteran became tearful when discussing his fear of abandonment and being alone, but that he placated his partner.  A May 2011 treatment record indicates that the Veteran reported avoiding bodies of waters, and shows and movies with ocean scenes, family gatherings and avoiding forming close relationships with people because he might lose them.  He also reported thinking he saw a figure standing by the soda machine at his place of work.  An October 2011 record indicates that the Veteran reported increasing frustration when interacting with others at work, including supervisors and customers, despite working the night shift and that this frustration was causing increased anger with his brother and girlfriend.  The Veteran is noted to have a secondary diagnosis of major depressive disorder.  

A December 2012 treatment record noted that the Veteran was trying to modify his work schedule to cut back on his hours, increase his PTSD coping skills, and work out more.  The Veteran indicated that he did not want to become emotionally close to his girlfriend.  The Veteran consistently denied suicidal or homicidal ideation, until November 2012; treatment records indicate that the Veteran reported suicidal thoughts without acting on them, and he also reported some suicidal ideation in January 2013, however, numerous other treatment records reflect that the Veteran consistently denied suicidal ideation.  A January 2013 records also notes that the Veteran was not permitted to work the cash register at work because he argued with customers. A December 2013 record notes that the Veteran's finances were not doing well, that he had recently lost his house and that the stress of his situation was causing him to be more combative and irritable.  A July 2014 record notes that the Veteran had recently lost his daughter in law and was helping his son and grandchildren cope.  The Veteran was consistently noted to exhibit normal speech, thought processes, and thought content with good insight, judgement, and memory.  His assigned GAF scores ranged from 43 to 55 over the course of the appeal period, with 45 being the Veteran's most frequent GAF score.  

Finally, VA treatment records reveal that the Veteran was admitted to inpatient treatment for PTSD from March 17, 2016 to May 5, 2016.  The Veteran was referred to this program after he had indicated that he wanted to do something to have a little more control over his anger.  He reported symptoms of flashbacks in which he heard his friend who had fallen overboard calling to him, and rated his depression as a 4 out of 10 on a 10 point scale with 10 being the highest.  He did not express suicidal or homicidal ideation, but reported past occasional thoughts of suicide, and exhibited good hygiene and grooming, and his insight and judgment were good.  The Veteran successfully completed his inpatient program and made good progress towards his goals of having more good days, being closer to family, not getting angry so easily, and being able to go out with his significant other and be in a crowd.  On discharge the Veteran reported that he was happier than he had been in years.  The Veteran reported moving in with his girlfriend in September 2016, but that he continued to have issues with his relationships with his adult sons, who he loved, but felt that he could not get close to, but was still working on going out with his girlfriend to more public places.

The Veteran submitted an October 2010 lay statement in which he endorsed nightmares, loss of sleep, flashbacks, and lack of social interaction, hypervigilance, avoiding crowds, and a history of alcohol and drug abuse.  One of the Veteran's adult sons submitted a December 2016 letter explaining that his father had abandoned him and his brother for several years, had continuously abused alcohol, was unreliable, and had a history of subjecting others to physical and verbal abuse.  His son explained that his relationship with his father had not been close, and that there had been long spells during which he had gone long periods of time without speaking to his father over the course of his adult life.  The Veteran also provided detailed hearing testimony in December 2016.  He reported that he had quit his job in 2013 because he was having hard time keeping up with his morning duties of making coffee, having sandwiches on the heating grill, and making sure the machines were filled with the ingredients to make drinks.  Around this time he reported that he was losing his house, and was feeling nervous because his brother was moving in with him, and he was an alcoholic.  He reported that he was also fighting with his girlfriend a lot about money.  He reported that all of these stressors in addition to his job made him feel very stressed and irritable, but that his brother did not have any other place to live.  

The Veteran further reported that he did not like to go anywhere and that he had trouble with crowds, had a history of marital problems, was distant from his children, and that he did not associate much with other people.  He also reported a history of self-medicating with alcohol, having been hospitalized three times in the past for alcohol abuse, although he had been sober for 8 years.  He reported mood swings, being very critical of others, and picking fights.  He also reported extreme annoyance from small inconveniences such as the bed not being made, the dog whining, and his coffee not being ready for him when he awakened; the Veteran explained that he felt that his reactions to these inconveniences were much exaggerated, although he acknowledged that his medications had been helpful.  He also reported that he was inactive and that his appetite comes and goes, resulting in weight fluctuation.

Finally, the Veteran's significant other provided testimony.  She stated that she had been with the Veteran since 2007 and that the Veteran's symptoms of depression got worse after he quit his job in 2013.  She also reported that the Veteran had moved in with her six months prior, but that previously she did not spend much time with the Veteran because he would get upset at small disturbances.  She stated that recently he had only accompanied her to walk the dog in the park once, and that he very quickly returned to the car.  She reported that he kept things very clean, but that he often overate or binged.  She reported that the Veteran was verbally aggressive with her, and that when he was working he would frequently become very angry with her, slamming things around.  She reported that the Veteran only got together with family twice a year and that it was almost as if the Veteran and his sons did not know each other; she also stated that he only spoke to his family on the phone once or twice a month for a few minutes.  She reported that he was very verbally aggressive with others.  She reported that although the Veteran showed some improvement after his hospitalization, he reverted back to his usual behaviors a few weeks later.  She and the Veteran both agreed that they were not sure if the Veteran could return back to work at this time.  The Veteran added that he felt that he was still a little bit better than he had been prior to completing the inpatient program at VA but that he still had a lot of work to do.

Because the Veteran's PTSD rating is 30 percent from September 28, 2016 onwards, the Board will begin its analysis with that portion of the appeal period.  The Board finds that the criteria for a 50 percent rating, but not higher, are met.  In this regard, the Board notes that the 50 percent rating criteria better approximate the Veteran's level of occupation and social impairment, which cause reduced reliability and productivity due to disturbances of mood and motivation and difficulty establishing and maintaining effective work and social relationships.  This level of impairment is reflected by the Veteran's verbal aggressiveness with his significant other, his continued distance from his adult children, and his difficulty taking interest in other family members such as his grandchildren, as well as activities that he used to enjoy, such as fishing.  In so finding, the Board notes that it has considered the next highest rating of 70 percent.  However, the Board notes that although the Veteran has exhibited some concentration and some attention issues in the past, the Veteran has consistently, and most recently at his September 2016 VA examination did not exhibit any deficiencies in judgment, thinking, and activities of daily living, ability to manage funds, ability to live independently, and ability to maintain basic personal hygiene.  This is not consistent with occupational and social impairment with deficiencies in most areas.  Moreover, the Veteran, while very clean and seemingly particular about how his home environment is organized, is not noted anywhere in the record to engage in obsessive rituals such that they disturb routine activities, has consistently normal speech, did not endorse physical violence, and is not unable to establish and maintain effective relationships, as demonstrated by the fact that he recently moved in with his significant other, with whom he had previously been "on and off."  As such his PTSD with unspecified depressive disorder does not cause occupational and social impairment resulting in the type of "deficiencies" contemplated by the 70 percent rating level for the portion of the appeal period from September 28, 2016 onwards.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Codes 9411, 9434 (2016).

As for the portion of the appeal period from March 17, 2016 to May 31, 2016, the Veteran was already in receipt of the highest possible rating, 100 percent.  Therefore, there is no higher disability evaluation for the Board to consider.

Finally, addressing the portions of the appeal period prior to March 17, 2016 and from June 1, 2016 to September 27, 2016, the Board finds that the criteria for entitlement to a 100 percent schedular rating for service-connected PTSD have not been met.  In this regard the Board notes that the 100 percent rating requires total occupational and social impairment, and the Veteran's social impairment is not total, as evidence by his longstanding relationship with his girlfriend, who, by the time of the December 2016 Board hearing, had been in a relationship with the Veteran for almost 10 years.  Although a review of the record reveals that the Veteran has had marital issues in the past and that his relationship with his current significant other has had challenges, he has nonetheless been able to maintain this relationship over the course of several years.  Additionally, although the Veteran has many strained family relationships that have been complicated by his psychiatric conditions and alcohol abuse, they are not nonexistent, and at one point the Veteran was able to live with his brother, although it was stressful for him.  Moreover, as stated above, the Board observes that the Veteran has at no point during the appeal period had any difficulty performing his activities of daily living, or exhibited the severity of memory loss, and impairment of thought process or communication contemplated by the total and occupational and social impairment.  Additionally, the Veteran's symptoms, including occasional passive suicidal ideation without intent and plan, sleep impairment, difficulty adapting to stressful circumstances, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, and other symptoms are immediately contemplated by the 50 percent and 70 percent rating criteria, and his GAF scores which range from 43 to 55, which is consistent with moderate to serious impairment.  See 38 C.F.R. § 4.130 (2015) (incorporating by reference VA's adoption of the DSM-IV for rating purposes).  As such, an award of entitlement to a rating in excess of 70 percent is not warranted here for the periods in question.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Codes 9411, 9434 (2016).


ORDER

Entitlement to an earlier effective date prior to October 5, 2010 for the award of service connection for PTSD with unspecified depressive disorder (previously rated as depressive disorder, NOS) is denied.

Entitlement to a rating in excess of 70 percent for the portion of the appeal period prior to March 17, 2016 and from June 1, 2016 to September 27, 2016 for service-connected PTSD with unspecified depressive disorder (previously rated as depressive disorder, NOS) is denied.

Entitlement to a rating of 50 percent, but not higher, for the portion of the appeal period from September 28, 2016 onward for service-connected PTSD with unspecified depressive disorder (previously rated as depressive disorder, NOS) is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

A VA examination was conducted in April 2013.  The VA examiner provided a negative etiology opinion for sleep apnea as secondary to his service-connected psychiatric conditions with regard to proximate cause and aggravation.  However, in doing so, this examiner indicated that the Veteran's weight and age were the primary factors for his diagnosed sleep apnea.  At his December 2016 hearing, the Veteran explained that he feels his weight fluctuation is related to his service-connected depression.  The April 2013 VA examiner did not address whether the Veteran's service-connected psychiatric conditions are related to the Veteran's weight gain.  As such, remand of the Veteran's claim is required for procurement of a supplemental opinion.

Additionally, a review of the record reveals that in March 2012, the Veteran's treating psychiatrist indicated that the Veteran's PTSD had a "greater" impact on the Veteran's sleep apnea; this is relevant to the extent that the Veteran was not service-connected for PTSD at the time the April 2013 examination and the etiology opinion provided was rendered in connection with his diagnosed depression only.  As such, on remand, the supplemental opinion should also address secondary service connection as due to PTSD.

As for the Veteran's TDIU claim, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Board finds that the Veteran's sleep apnea claim and TDIU claims are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's TDIU claim is also required.

Finally, as the Veteran's claim is being remanded, any outstanding VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  Provide the Veteran's claims file to an appropriate examiner so that a supplemental opinion may be provided with regard to the Veteran's sleep apnea condition.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. After reviewing the Veteran's claims file, the examiner should provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or the result of his service-connected PTSD with unspecified depressive disorder.  The examiner should comment on the March 2012 letter from the Veteran's treating psychiatrist, and also address whether the Veteran's psychiatric disorders have resulted in the weight gain and the relationship of weight gain to the Veteran's diagnosed sleep apnea.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea was aggravated beyond its natural progression by his service-connected PTSD with unspecified depressive disorder during the appeal period.  The examiner should comment on the March 2012 letter from the Veteran's treating psychiatrist, and also address whether the Veteran's psychiatric disorders have resulted in the weight gain and the relationship of weight gain to the Veteran's diagnosed sleep apnea.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


